 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 681 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Expressing condolences to the family and loved ones of Agent Robert Rosas and standing in solidarity with the brave men and women of the United States Border Patrol as they remember the service and sacrifice of Agent Rosas and continue their mission to preserve and defend our borders. 
 
 
Whereas since 1919, 108 United States Border Patrol agents have died in the line of duty; 
Whereas, on July 23, 2009, on the Shockey Truck Trail near Campo, California, agent Robert Rosas Junior, a member of the United States Border Patrol since May 22, 2006, was killed by gunfire while serving in the line of duty; 
Whereas since 2008, more than 50 Border Patrol agents have been targeted by gun fire while hundreds of others have been subject to other forms of attack; 
Whereas since 2006, over 10,000 individuals have been killed as a result of ongoing violence on the Southwest border; 
Whereas, despite an increased security presence along the Southwest border in recent years, Border Patrol agents are under constant threat of violence and contact with drug, weapons, and human smugglers, drug cartels and other organized crime, and transnational criminals; 
Whereas the killing of Agent Rosas represents the ever-present danger associated with the Southwest border, affecting law enforcement and communities in both the United States and Mexico; 
Whereas agent Rosas’ death serves as an important reminder that we are engaged in a serious effort to secure the Southwest border, led by the approximate 17,000 agents currently stationed along our Nation’s 1,969-mile land boundary with Mexico; 
Whereas the bravery and devotion to duty demonstrated by agent Rosas has forever earned him a place in the hearts and memory of his fellow Americans and the men and women of the United States Border Patrol who risk their lives daily to protect the safety and security of the United States people; 
Whereas agent Rosas, after starting his law enforcement career in 2001 as a reserve officer in El Centro, California, aspired to be a member of the United States Border Patrol; 
Whereas agent Rosas was beloved for his desire and dedication to serving others, earning the respect and admiration of his colleagues, but most of all by his devotion to his wife, Rosalie, and their two children; and 
Whereas in the face of this loss, the Department of Homeland Security and law enforcement immediately reaffirmed that acts of violence against Border Patrol agents will not stand: Now, therefore, be it  
 
That the House of Representatives expresses its condolences to the family and loved ones of Agent Robert Rosas and stands in solidarity with the brave men and women of the United States Border Patrol as they remember the service and sacrifice of Agent Rosas and continue their mission to preserve and defend our borders. 
 
Lorraine C. Miller,Clerk.
